DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 03/13/2020 and 09/02/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “an impeller portion 58” (Paragraph [0041], Line 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  “fluidally” in Claims 1 and 18 should read “fluidly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 discloses the limitation “installing a bearing compartment” in Line 6.  However, Claim 13 also discloses “installing a bearing compartment” in Line 1.  It is unclear whether the bearing compartments are the same or different.
For the purposes of compact prosecution, “installing a bearing compartment” in Line 6 is being treated as the same as that in Line 1.
Claims 14-17 are rejected due to their dependence upon rejected independent Claim 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-11, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn (EP 0030230 B1).
Regarding Claim 1: Osborn discloses a gas turbine engine (Figure 17, No. 500).  The engine comprises a turbine (572); a compressor (570) in rotational communication with the turbine via a shaft (574), the shaft rotatable about a longitudinal centerline and comprising a first axial end and a second axial end opposite the first axial end (Figure 17); and a first bearing compartment (516) comprising a first compartment casing  
Regarding Claim 2: Osborn discloses the gas turbine engine of Claim 1, wherein the first compartment casing comprises a flange for mounting the first bearing compartment to an axially exterior portion of the compressor (Figure 17).
Regarding Claim 3: Osborn discloses the gas turbine engine of Claim 2, wherein the first compartment casing comprises a shaft aperture, configured for passage of the shaft therethrough, and a shaft seal (592, 612) mounted to the first compartment casing about the shaft aperture and configured to be in sealing communication with the shaft (Figure 17).
Regarding Claim 8: Osborn discloses the gas turbine engine of Claim 1, wherein the first bearing compartment further comprises a compartment insulation (610) applied to at least a portion of an interior surface of the first compartment casing (Figure 17).
Regarding Claim 9: Osborn discloses the gas turbine engine of Claim 1, wherein the first axial end of the shaft is disposed inside the first bearing compartment (Figure 17).
Regarding Claim 10: Osborn discloses the gas turbine engine of Claim 9, wherein the first compartment casing comprises a shaft aperture through which the shaft 
Regarding Claim 11: Osborn discloses the gas turbine engine of Claim 1, wherein the first bearing is a grease-packed bearing (Column 6, Lines 35-38).
Regarding Claim 18: Osborn discloses a bearing compartment system for a gas turbine engine (500), the bearing compartment system comprising a shaft (574) rotatable about a longitudinal centerline and comprising a first axial end and a second axial end opposite the first axial end (Figure 17); and a bearing compartment (516) comprising a compartment casing, the bearing compartment in contact with the first axial end of the shaft and comprising a first bearing (576) which rotatably supports the shaft, wherein the bearing compartment is self-contained such that an internal lubrication system of the bearing compartment is configured to be fluidly isolated from a remainder of the gas turbine engine outside the bearing compartment (Column 6, Lines 35-38).
Regarding Claim 20: Osborn discloses the bearing compartment system of Claim 18, wherein the first axial end of the shaft is disposed inside the bearing compartment (Figure 17).
Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfligler (US Patent No: 6,286,303).
Regarding Claim 13: Pfligler discloses a method for installing a bearing compartment (Figure 1, No. 60) in a gas turbine engine, the method comprising providing a gas turbine engine (10) comprising a turbine (20) and a compressor (16) in rotational communication with the turbine via a shaft (14), the shaft rotatable about a longitudinal centerline and comprising a first axial end and a second axial end opposite the first axial 
Regarding Claim 14: Pfligler discloses the method of Claim 13, wherein the bearing compartment is a second bearing compartment, the method further comprising removing a first bearing compartment prior to the step of installing the second bearing compartment on the gas turbine engine (Figure 1).
Regarding Claim 15: Pfligler discloses the method of Claim 14, wherein the second bearing compartment has a second operational capacity which is different than a first corresponding operational capacity of the first bearing compartment (Figure 1).
Regarding Claim 16: Pfligler discloses the method of Claim 13, wherein the compartment casing comprises a shaft aperture (Figures 1 & 4), and wherein the bearing compartment further comprises a stub shaft (68) extending through the shaft aperture, the stub shaft comprising a first end disposed inside the first compartment casing and a second end in communication with the first axial end of the shaft (Figure 4), the stub shaft rotationally fixed relative to the shaft (Column 4, Lines 8-9).
Regarding Claim 17: Pfligler discloses the method of Claim 13, wherein the first axial end of the shaft is disposed inside the bearing compartment (Figures 1 & 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Pfligler.
Regarding Claim 4: Osborn discloses the gas turbine engine of Claim 3; however, Osborn fails to disclose the first bearing compartment further comprising a stub shaft extending through the shaft aperture, the stub shaft comprising a first end disposed inside the first compartment casing and a second end in communication with the first axial end of the shaft, the stub shaft rotationally fixed relative to the shaft.
Pfligler teaches a gas turbine engine (10) including a bearing compartment (60) comprising a stub shaft (68) extending through the shaft aperture, the stub shaft comprising a first end disposed inside the first compartment casing and a second end in 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the gas turbine engine of Osborn with a stub shaft, as taught by Pfligler, for the purpose of transferring heat away from regions of the shaft (Column 1, Lines 40-45).
Regarding Claim 7: Osborn, as modified by Pfligler, discloses the gas turbine engine of Claim 4, wherein the shaft further comprises a splined portion (Osborn: Figure 17).
Regarding Claim 12: Osborn discloses the gas turbine engine of Claim 1; however, Osborn fails to disclose the engine further comprising a second bearing compartment comprising a second compartment casing detachably mounted axially outside the compressor and the turbine, the second bearing compartment in contact with the second axial end of the shaft and comprising a second bearing which rotatably supports the shaft.
Pfligler teaches a gas turbine engine (10) including a second bearing compartment (40) comprising a second compartment casing detachably mounted axially outside the compressor and the turbine, the second bearing compartment in contact with the second axial end of the shaft and comprising a second bearing which rotatably supports the shaft (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the gas turbine engine of Osborn with a 
Regarding Claim 19: Osborn discloses the bearing compartment system of Claim 18, wherein the compartment casing comprises a shaft aperture (Figure 17); however, Osborn fails to disclose the bearing compartment further comprising a stub shaft extending through the shaft aperture, the stub shaft comprising a first end disposed inside the first compartment casing and a second end in communication with the first axial end of the shaft, the stub shaft rotationally fixed relative to the shaft.
Pfligler teaches a bearing compartment (60) of a gas turbine engine (10), the compartment comprising a stub shaft (68) extending through the shaft aperture, the stub shaft comprising a first end disposed inside the first compartment casing and a second end in communication with the first axial end of the shaft (Figure 4), the stub shaft rotationally fixed relative to the shaft (Column 4, Lines 8-9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the bearing compartment of Osborn with a stub shaft, as taught by Pfligler, for the purpose of transferring heat away from regions of the shaft (Column 1, Lines 40-45).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a gas turbine engine comprising a bearing 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745